Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-36 are pending.  
Claims 1-36 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 21, 24-26 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Pub. No.: US 20110170552 A1) in view of Premkumar et al. (Pub. No.: US 20090217030 A1), hereafter respectively referred to as Suzuki and Premkumar.  
	In regard to Claim 1, Suzuki teaches A programmable input/output (IO) device (packet relay apparatus 100, Para. 72, FIG. 2) configured to execute instructions that cause the programmable IO device to perform operations to establish a forwarding state for a data flow in a provided datapath (packet transfer processing unit 120 is connected to the route table 130 for determining a destination, Para. 75, FIGS. 2-3), the operations comprising: receiving a packet from the data flow that is not installed in the datapath (When a packet comes from an interface, the packet transfer processing unit 120 takes out the packet from the interface (step 310), Para. 132, FIGS. 2-3, 7).  
Suzuki teaches allocating a flow queue for the data flow (output the packet to the outgoing queue 133 of the entry (step 320), Para. 132, FIGS. 2-4, 7).  
Suzuki teaches processing the packet to determine a flow entry for the data flow, wherein the flow entry is set to a queueing state (queuing unit 174 of the outgoing queue list receiving the command compares the outgoing queue 133 of the packet determined in step 320, in the outgoing queue status management table 160 and checks the value of the copy on/off flag 162 in the entry where the outgoing queue 131 matches the outgoing queue 161, Para. 132, FIGS. 2-4, 6B, 7).  
Suzuki teaches queueing any subsequently received packets from the data flow to the flow queue (FIG. 7 is a flowchart illustrating a procedure for relaying packets in the packet relay apparatus, Para. 131.  Output the packet to the outgoing queue 133 of the entry (step 320), Para. 132, FIGS. 2-4, 7) until the flow entry is set to the forwarding state (If the queue length is greater than the mirroring starting threshold, the queuing unit 174 changes the value of the copy on/off flag 162 in the corresponding queue entry of the queuing status management table 160 to ON (step 375), Para. 137, FIGS. 2, 7-8).  
Suzuki teaches reinjecting the packet into the datapath (outputs the packet (step 390), Para. 134, FIGS. 2, 7).  
Suzuki teaches dequeuing the flow queue (takes out the packet from the queue (step 380), Para. 134, FIGS. 2, 7) to reinject each of the subsequently received packets (FIG. 7 is a flowchart illustrating a procedure for relaying packets in the packet relay apparatus, Para. 131) into the datapath (and outputs the packet (step 390), Para. 134, FIGS. 2, 7).  
Suzuki teaches forwarding the packet and each of the subsequently received packets (FIG. 7 is a flowchart illustrating a procedure for relaying packets in the packet relay apparatus, Para. 131) to a port associated with the data flow (corresponding interface 104, 105, or 106 takes out the packet from the queue and outputs the packet (steps 380 and 390), Para. 134, FIGS. 2, 7).  
Suzuki teaches updating the flow entry to the forwarding state (If the queue length is greater than the mirroring starting threshold, the queuing unit 174 changes the value of the copy on/off flag 162 in the corresponding queue entry of the queuing status management table 160 to ON (step 375), Para. 137, FIGS. 2, 7-8).  
Suzuki, although providing an implicit teaching, fails to explicitly teach a data flow that is not installed in the datapath, and fails to teach updating the flow entry to the forwarding state once the flow queue is emptied.  
Premkumar teaches the data flow that is not installed in the datapath (before the tunnel connection is made between a client on the public network and the gateway server coupled to the private network, the TCP socket buffer size in the server cryptographic module that accepts data from the proxy subsystem/server module can be set, Para. 45, FIG. 1.  The method 111 may continue on to block 119 with reading application data from the TCP buffer into a free buffer in the cryptographic buffer queue, Para. 46, FIG. 1).  
Premkumar teaches updating the flow entry to the forwarding state once the flow queue is emptied (6. empty the next node at the top of the queue (by transmitting data to the public network), Para. 42.  7. updating all throughput-related values corresponding to emptying the next node, Para. 43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Premkumar with the teachings of Suzuki since Premkumar provides a technique for queueing data and updating values accordingly, which can be introduced into the system of Suzuki to ensure processes to handle data are prepared even before a connection is made, and to update flag values accordingly when a queueing section is emptied of data.  


In regard to Claim 21, Suzuki teaches the port comprises a network port or a host port (corresponding interface 104, 105, or 106 takes out the packet from the queue and outputs the packet (steps 380 and 390), Para. 134, FIGS. 2, 7).  


In regard to Claim 24, Suzuki teaches the programmable IO comprises a network appliance device (a packet relay apparatus that is used in a network, such as the Internet, Para. 3).  

In regard to Claim 25, Suzuki teaches the network appliance device comprises a switch or a router (packet transfer processing unit 120 is connected to the route table 130 for determining a destination, Para. 75, FIG. 3A).  


In regard to Claim 26, Suzuki teaches A method for establishing a forwarding state for a data flow in a datapath (packet transfer processing unit 120 is connected to the route table 130 for determining a destination, Para. 75, FIGS. 2-3) provided through a programmable input/output (IO) device (packet relay apparatus 100, Para. 72, FIG. 2), the method comprising: receiving a packet from the data flow that is not installed in the datapath (When a packet comes from an interface, the packet transfer processing unit 120 takes out the packet from the interface (step 310), Para. 132, FIGS. 2-3, 7).  
Suzuki teaches allocating a flow queue for the data flow (output the packet to the outgoing queue 133 of the entry (step 320), Para. 132, FIGS. 2-4, 7).  
Suzuki teaches processing the packet to determine a flow entry for the data flow, wherein the flow entry is set to a queueing state (queuing unit 174 of the outgoing queue list receiving the command compares the outgoing queue 133 of the packet determined in step 320, in the outgoing queue status management table 160 and checks the value of the copy on/off flag 162 in the entry where the outgoing queue 131 matches the outgoing queue 161, Para. 132, FIGS. 2-4, 6B, 7).  
Suzuki teaches queueing any subsequently received packets from the data flow to the flow queue (FIG. 7 is a flowchart illustrating a procedure for relaying packets in the packet relay apparatus, Para. 131.  Output the packet to the outgoing queue 133 of the entry (step 320), Para. 132, FIGS. 2-4, 7) until the flow entry is set to the forwarding state (If the queue length is greater than the mirroring starting threshold, the queuing unit 174 changes the value of the copy on/off flag 162 in the corresponding queue entry of the queuing status management table 160 to ON (step 375), Para. 137, FIGS. 2, 7-8).  
Suzuki teaches reinjecting the packet into the datapath (outputs the packet (step 390), Para. 134, FIGS. 2, 7).  
Suzuki teaches dequeuing the flow queue (takes out the packet from the queue (step 380), Para. 134, FIGS. 2, 7) to reinject each of the subsequently received packets (FIG. 7 is a flowchart illustrating a procedure for relaying packets in the packet relay apparatus, Para. 131) into the datapath (and outputs the packet (step 390), Para. 134, FIGS. 2, 7).  
Suzuki teaches forwarding the packet and each of the subsequently received packets (FIG. 7 is a flowchart illustrating a procedure for relaying packets in the packet relay apparatus, Para. 131) to a port associated with the data flow (corresponding interface 104, 105, or 106 takes out the packet from the queue and outputs the packet (steps 380 and 390), Para. 134, FIGS. 2, 7).  
Suzuki teaches updating the flow entry to the forwarding state (If the queue length is greater than the mirroring starting threshold, the queuing unit 174 changes the value of the copy on/off flag 162 in the corresponding queue entry of the queuing status management table 160 to ON (step 375), Para. 137, FIGS. 2, 7-8).  
Suzuki, although providing an implicit teaching, fails to explicitly teach a data flow that is not installed in the datapath, and fails to teach updating the flow entry to the forwarding state once the flow queue is emptied.  
Premkumar teaches the data flow that is not installed in the datapath (before the tunnel connection is made between a client on the public network and the gateway server coupled to the private network, the TCP socket buffer size in the server cryptographic module that accepts data from the proxy subsystem/server module can be set, Para. 45, FIG. 1.  The method 111 may continue on to block 119 with reading application data from the TCP buffer into a free buffer in the cryptographic buffer queue, Para. 46, FIG. 1).  
Premkumar teaches updating the flow entry to the forwarding state once the flow queue is emptied (6. empty the next node at the top of the queue (by transmitting data to the public network), Para. 42.  7. updating all throughput-related values corresponding to emptying the next node, Para. 43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Premkumar with the teachings of Suzuki since Premkumar provides a technique for queueing data and updating values accordingly, which can be introduced into the system of Suzuki to ensure processes to handle data are prepared even before a connection is made, and to update flag values accordingly when a queueing section is emptied of data.  


In regard to Claim 34, Suzuki teaches the programmable IO comprises a network appliance device (a packet relay apparatus that is used in a network, such as the Internet, Para. 3).  

In regard to Claim 35, Suzuki teaches the network appliance device comprises a switch or a router (packet transfer processing unit 120 is connected to the route table 130 for determining a destination, Para. 75, FIG. 3A).


In regard to Claim 36, Suzuki teaches A networking system, comprising: a host device comprising: a programmable input output (IO) device installed on the host device (packet relay apparatus 100, Para. 72, FIG. 2), the programmable IO device configured to execute instructions that cause the programmable IO device to perform operations (packet transfer processing unit 120 is connected to the route table 130 for determining a destination, Para. 75, FIGS. 2-3) comprising: receiving, from the host device, a packet from a data flow that is not installed in a provided datapath (When a packet comes from an interface, the packet transfer processing unit 120 takes out the packet from the interface (step 310), Para. 132, FIGS. 2-3, 7).  
Suzuki teaches allocating a flow queue for the data flow (output the packet to the outgoing queue 133 of the entry (step 320), Para. 132, FIGS. 2-4, 7).  
Suzuki teaches processing the packet to determine a flow entry for the data flow, wherein the flow entry is set to a queueing state (queuing unit 174 of the outgoing queue list receiving the command compares the outgoing queue 133 of the packet determined in step 320, in the outgoing queue status management table 160 and checks the value of the copy on/off flag 162 in the entry where the outgoing queue 131 matches the outgoing queue 161, Para. 132, FIGS. 2-4, 6B, 7).  
Suzuki teaches queueing any subsequently received packets from the data flow to the flow queue (FIG. 7 is a flowchart illustrating a procedure for relaying packets in the packet relay apparatus, Para. 131.  Output the packet to the outgoing queue 133 of the entry (step 320), Para. 132, FIGS. 2-4, 7) until the flow entry is set to a forwarding state (If the queue length is greater than the mirroring starting threshold, the queuing unit 174 changes the value of the copy on/off flag 162 in the corresponding queue entry of the queuing status management table 160 to ON (step 375), Para. 137, FIGS. 2, 7-8).  
Suzuki teaches reinjecting the packet into the datapath (outputs the packet (step 390), Para. 134, FIGS. 2, 7).  
Suzuki teaches dequeuing the flow queue (takes out the packet from the queue (step 380), Para. 134, FIGS. 2, 7) to reinject each of the subsequently received packets (FIG. 7 is a flowchart illustrating a procedure for relaying packets in the packet relay apparatus, Para. 131) into the datapath (and outputs the packet (step 390), Para. 134, FIGS. 2, 7).  
Suzuki teaches forwarding the packet and each of the subsequently received packets (FIG. 7 is a flowchart illustrating a procedure for relaying packets in the packet relay apparatus, Para. 131) to a host port associated with the data flow (corresponding interface 104, 105, or 106 takes out the packet from the queue and outputs the packet (steps 380 and 390), Para. 134, FIGS. 2, 7).  
Suzuki teaches updating the flow entry to the forwarding state (If the queue length is greater than the mirroring starting threshold, the queuing unit 174 changes the value of the copy on/off flag 162 in the corresponding queue entry of the queuing status management table 160 to ON (step 375), Para. 137, FIGS. 2, 7-8).  
Suzuki, although providing an implicit teaching, fails to explicitly teach a data flow that is not installed in a provided datapath, and fails to teach updating the flow entry to the forwarding state once the flow queue is emptied.  
Premkumar teaches a data flow that is not installed in a provided datapath (before the tunnel connection is made between a client on the public network and the gateway server coupled to the private network, the TCP socket buffer size in the server cryptographic module that accepts data from the proxy subsystem/server module can be set, Para. 45, FIG. 1.  The method 111 may continue on to block 119 with reading application data from the TCP buffer into a free buffer in the cryptographic buffer queue, Para. 46, FIG. 1).  
Premkumar teaches updating the flow entry to the forwarding state once the flow queue is emptied (6. empty the next node at the top of the queue (by transmitting data to the public network), Para. 42.  7. updating all throughput-related values corresponding to emptying the next node, Para. 43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Premkumar with the teachings of Suzuki since Premkumar provides a technique for queueing data and updating values accordingly, which can be introduced into the system of Suzuki to ensure processes to handle data are prepared even before a connection is made, and to update flag values accordingly when a queueing section is emptied of data.  


Claim(s) 2, 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Premkumar, and further in view of Basilier et al. (Pub. No.: US 20140241305 A1), hereafter referred to as Basilier.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the packet.  
Suzuki fails to teach the packet is received on an uplink or a host facing interface.
Basilier teaches the packet is received on an uplink or a host facing interface (the further node receives UL data packets from the node, Para. 8.  Injecting the data into UL data packets and marking the UL data packets accordingly, Para. 69, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basilier with the teachings of Suzuki in view of Premkumar since Basilier provides a technique for marking uplink packets from user equipment associated with an injection process, which can be introduced into the system of Suzuki in view of Premkumar to ensure uplink packets from user equipment associated with a particular injection processing are appropriately marked to inform devices that require certain processing for such types of packets.  

	In regard to Claim 11, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the reinjected packets.  
Suzuki fails to teach each of the reinjected packets comprises a flag indicating that the packet is an injected packet.
Basilier teaches each of the reinjected packets comprises a flag indicating that the packet is an injected packet (a data injection module 166 and a packet marking module 168 so as to implement the above-described functionalities of injecting the data into UL data packets and marking the UL data packets accordingly, Para. 69, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basilier with the teachings of Suzuki in view of Premkumar since Basilier provides a technique for marking packets associated with an injection process, which can be introduced into the system of Suzuki in view of Premkumar to ensure packets of a particular injection processing are appropriately marked to inform devices that require certain processing for such types of packets.  

In regard to Claim 27, as presented in the rejection of Claim 26, Suzuki in view of Premkumar teaches the packet.  
Suzuki fails to teach the packet is received on an uplink or a host facing interface.  
Basilier teaches the packet is received on an uplink or a host facing interface (the further node receives UL data packets from the node, Para. 8.  Injecting the data into UL data packets and marking the UL data packets accordingly, Para. 69, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basilier with the teachings of Suzuki in view of Premkumar since Basilier provides a technique for marking uplink packets from user equipment associated with an injection process, which can be introduced into the system of Suzuki in view of Premkumar to ensure uplink packets from user equipment associated with a particular injection processing are appropriately marked to inform devices that require certain processing for such types of packets.  


Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Premkumar, and further in view of Detwiler (Patent No.: US 9942169 B1), hereafter referred to as Detwiler.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach before allocating the flow queue, preforming a lookup on a flow table that results in a miss event for the data flow.  
	Detwiler teaches before allocating the flow queue, preforming a lookup on a flow table that results in a miss event for the data flow (the packet from which the path identifier of interest was received. If the path identifier of interest is not in the identified entry, then the control circuitry 354 reports a forwarding-table miss to the forwarding logic 82, Col. 18, lines 49-61, FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Detwiler with the teachings of Suzuki in view of Premkumar since Detwiler provides a technique for processing packets for forwarding separate from a queue and to determine whether information exists related to the packet, which can be introduced into the system of Suzuki in view of Premkumar to permit packets to be processed before a queue is assigned the packets and to determine whether information related to the packets is present.  

In regard to Claim 4, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the packet.  
Suzuki fails to teach the flow entry is stored to the flow table once determined based on the packet.  
	Detwiler teaches the flow entry is stored to the flow table once determined based on the packet (If the path identifier of interest indeed matches the one in the foregoing entry, the control circuitry 354 retrieves data (e.g., at least one port identifier) from such entry and provides the retrieved data to the forwarding logic 82, Col. 18, lines 49-55, FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Detwiler with the teachings of Suzuki in view of Premkumar since Detwiler provides a technique for processing packets for forwarding separate from a queue and to determine whether information exists related to the packet, which can be introduced into the system of Suzuki in view of Premkumar to permit packets to be processed before a queue is assigned the packets and to determine whether information related to the packets is present.  

In regard to Claim 5, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the data flow.  
Suzuki fails to teach the flow entry comprises a routing policy, a security policy, an associated port, or next hop information, associated with the data flow.  
	Detwiler teaches the flow entry comprises a routing policy, a security policy, an associated port, or next hop information, associated with the data flow (If the path identifier of interest indeed matches the one in the foregoing entry, the control circuitry 354 retrieves data (e.g., at least one port identifier) from such entry and provides the retrieved data to the forwarding logic 82, Col. 18, lines 49-55, FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Detwiler with the teachings of Suzuki in view of Premkumar since Detwiler provides a technique for processing packets for forwarding separate from a queue and to determine whether information exists related to the packet, which can be introduced into the system of Suzuki in view of Premkumar to permit packets to be processed before a queue is assigned the packets and to determine whether information related to the packets is present.  

In regard to Claim 6, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach marking the packet as a flow-miss packet based on the miss event.  
	Detwiler teaches marking the packet as a flow-miss packet based on the miss event (If the path identifier of interest is not in the identified entry, then the control circuitry 354 reports a forwarding-table miss to the forwarding logic 82, which may be responsive to such miss for taking various actions, such as marking the associated packet for exception, Col. 18, lines 49-61, FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Detwiler with the teachings of Suzuki in view of Premkumar since Detwiler provides a technique for processing packets for forwarding separate from a queue and to determine whether information exists related to the packet, which can be introduced into the system of Suzuki in view of Premkumar to permit packets to be processed before a queue is assigned the packets and to determine whether information related to the packets is present.  

In regard to Claim 7, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach allocating the flow queue for the data flow comprises setting an in-use state associating the flow queue with the data flow.  
	Detwiler teaches allocating the flow queue for the data flow comprises setting an in-use state associating the flow queue with the data flow (The queue state table 105 has an entry for each egress queue 44.  Each entry has three parameters: a head pointer, a tail pointer, and a queue depth indicator (QDI), Col. 6, lines 50-53, FIGS. 4, 6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Detwiler with the teachings of Suzuki in view of Premkumar since Detwiler provides a technique for processing packets for forwarding separate from a queue and to determine whether information exists related to the packet, which can be introduced into the system of Suzuki in view of Premkumar to permit packets to be processed before a queue is assigned the packets and to determine whether information related to the packets is present.  

In regard to Claim 8, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach while the flow queue is in the in-use state, each of the subsequently received packets generates a respective flow-miss event for the data flow when used to perform a respective lookup on the flow table.  
	Detwiler teaches while the flow queue is in the in-use state, each of the subsequently received packets generates a respective flow-miss event for the data flow when used to perform a respective lookup on the flow table (the packet from which the path identifier of interest was received. If the path identifier of interest is not in the identified entry, then the control circuitry 354 reports a forwarding-table miss to the forwarding logic 82, Col. 18, lines 49-61, FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Detwiler with the teachings of Suzuki in view of Premkumar since Detwiler provides a technique for processing packets for forwarding separate from a queue and to determine whether information exists related to the packet, which can be introduced into the system of Suzuki in view of Premkumar to permit packets to be processed before a queue is assigned the packets and to determine whether information related to the packets is present.  


Claim(s) 9-10, 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Premkumar, and further in view of Holla et al. (Pub. No.: US 20200036636 A1), hereafter referred to as Holla.  
	In regard to Claim 9, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach the flow queue is allocated by: determining a flow hash for the data flow based on the packet; and associating the flow queue with the flow hash.  
Holla teaches the flow queue is allocated by: determining a flow hash for the data flow based on the packet; and associating the flow queue with the flow hash (a hash calculator 155, used to help the network scheduler 150 select the transmit side queues for outgoing data messages.  Processing determines that the data message belongs to a flow for which RSS is used by the PNIC, and therefore a flow for which a hash value is required to determine the appropriate transmit queue, Para. 38, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holla with the teachings of Suzuki in view of Premkumar since Holla provides a technique for utilizing hashes for transmit queues, which can be introduced into the system of Suzuki in view of Premkumar to permit a device to determine queues for a packets through hash values related to information associated with the packets.  

In regard to Claim 10, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach each of the subsequently received packets are queued to the flow queue by: determining the flow hash based on each of the subsequently received packets; and matching the flow hash to retrieve the associated flow queue.  
Holla teaches each of the subsequently received packets are queued to the flow queue by: determining the flow hash based on each of the subsequently received packets; and matching the flow hash to retrieve the associated flow queue (a hash calculator 155, used to help the network scheduler 150 select the transmit side queues for outgoing data messages.  Processing determines that the data message belongs to a flow for which RSS is used by the PNIC, and therefore a flow for which a hash value is required to determine the appropriate transmit queue, Para. 38, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holla with the teachings of Suzuki in view of Premkumar since Holla provides a technique for utilizing hashes for transmit queues, which can be introduced into the system of Suzuki in view of Premkumar to permit a device to determine queues for a packets through hash values related to information associated with the packets.  

	In regard to Claim 22, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the programmable IO device.  
Suzuki fails to teach the programmable IO device comprises a smart network interface card (smartNIC) and wherein the flow queue comprises a ring buffer.  
Holla teaches the programmable IO device comprises a smart network interface card (smartNIC) and wherein the flow queue comprises a ring buffer (the PNIC of some embodiments supports load balancing features to distribute inbound data messages across multiple hardware queues (e.g., Receive Side Scaling (RSS)). In these techniques, the PNIC uses a specific algorithm to calculate a hash of a set of values extracted from an inbound data message, Para. 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holla with the teachings of Suzuki in view of Premkumar since Holla provides a technique for an advanced NIC, which can be introduced into the system of Suzuki in view of Premkumar to incorporate the benefits of a NIC that can efficiently process data.  

In regard to Claim 32, as presented in the rejection of Claim 26, Suzuki in view of Premkumar teaches the programmable IO device.  
Suzuki fails to teach the programmable IO device comprises a smart network interface card (smartNIC) and wherein the flow queue comprises a ring buffer.  
Holla teaches the programmable IO device comprises a smart network interface card (smartNIC) and wherein the flow queue comprises a ring buffer (the PNIC of some embodiments supports load balancing features to distribute inbound data messages across multiple hardware queues (e.g., Receive Side Scaling (RSS)). In these techniques, the PNIC uses a specific algorithm to calculate a hash of a set of values extracted from an inbound data message, Para. 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holla with the teachings of Suzuki in view of Premkumar since Holla provides a technique for an advanced NIC, which can be introduced into the system of Suzuki in view of Premkumar to incorporate the benefits of a NIC that can efficiently process data.  


Claim(s) 12-16 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Premkumar, and further in view of Koponen et al. (Patent No.: US 10666530 B2), hereafter referred to as Koponen.  
	In regard to Claim 12, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the packet.  
Suzuki fails to teach reinjecting the packet into the datapath comprises: providing, to a flow-miss program, a signal that the packet has been reinjected, wherein the flow-miss program determines miss events for received packets and routes the received packets based on the respective miss event.  
Koponen teaches reinjecting the packet into the datapath comprises: providing, to a flow-miss program, a signal that the packet has been reinjected, wherein the flow-miss program determines miss events for received packets and routes the received packets based on the respective miss event (If there is a miss in the exact match cache 345, the kernel module 345 may consult the megaflow cache 335. If there is a miss in the megaflow cache 335, the packet is sent to the userspace daemon 320. The daemon's flow installer 325 receive the packet and consult one or more flow tables (not shown) to generate a new flow (e.g., a megaflow), Col. 10, lines 9-13, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koponen with the teachings of Suzuki in view of Premkumar since Koponen provides a technique for handling a packet associated with a miss condition, which can be introduced into the system of Suzuki in view of Premkumar to ensure packets that are involved with a miss condition are sent to the proper processing for further handling.  

In regard to Claim 13, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the packet.  
Suzuki fails to teach the signal comprises a truncated copy of the packet.  
Koponen teaches the signal comprises a truncated copy of the packet (the TCP segmentation offload (TSO) engine takes a large (up to 64 KB) TCP segment and breaks it into MTU-sized fragments with the same TCP header, Col. 14, lines 19-22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koponen with the teachings of Suzuki in view of Premkumar since Koponen provides a technique for handling a packet associated with a miss condition, which can be introduced into the system of Suzuki in view of Premkumar to ensure packets that are involved with a miss condition are sent to the proper processing for further handling.  

In regard to Claim 14, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach incrementing a counter in the flow entry for each packet in the flow queue.  
Koponen teaches incrementing a counter in the flow entry for each packet in the flow queue (The sender can also use the same elephant flow ID and increment a sequence number counter for each successive packet, Col. 14, lines 46-50, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koponen with the teachings of Suzuki in view of Premkumar since Koponen provides a technique for counting packets associated with a flow ID, which can be introduced into the system of Suzuki in view of Premkumar to ensure packets are tracked in a device that maintains queues storing packets.  

In regard to Claim 15, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the packet.  
Suzuki fails to teach the counter is used as a packet identifier, and wherein the counter is incremented and associated respectively with the packet and each of the subsequently received packets.  
Koponen teaches the counter is used as a packet identifier, and wherein the counter is incremented and associated respectively with the packet and each of the subsequently received packets (The sender can also use the same elephant flow ID and increment a sequence number counter for each successive packet, Col. 14, lines 46-50, FIG. 9.  The second packet's sequence number counter has been incremented by one, and a different hash value has been assigned to the source port of the second packet's outer header, Col. 14, lines 63-67, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koponen with the teachings of Suzuki in view of Premkumar since Koponen provides a technique for counting packets associated with a flow ID, which can be introduced into the system of Suzuki in view of Premkumar to ensure packets are tracked in a device that maintains queues storing packets.  

In regard to Claim 16, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach the packet identifier is used to determine whether the flow queue has been emptied.  
Koponen teaches the packet identifier is used to determine whether the flow queue has been emptied (The third stage 1110 then shows the EFE emptying the buffer and sending the third packet to the machine 1025, Col. 15, lines 60-62, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koponen with the teachings of Suzuki in view of Premkumar since Koponen provides a technique for counting packets associated with a flow ID, which can be introduced into the system of Suzuki in view of Premkumar to ensure packets are tracked in a device that maintains queues storing packets.  

In regard to Claim 29, as presented in the rejection of Claim 26, Suzuki in view of Premkumar teaches the packet.  
Suzuki fails to teach the packet into the datapath comprises: providing, to a flow-miss program, a signal that the packet has been reinjected, wherein the flow-miss program determines miss events for received packets and routes the received packets based on the respective miss event, and wherein the signal comprises a truncated copy of the packet.  
Koponen teaches the packet into the datapath comprises: providing, to a flow-miss program, a signal that the packet has been reinjected, wherein the flow-miss program determines miss events for received packets and routes the received packets based on the respective miss event, and wherein the signal comprises a truncated copy of the packet (If there is a miss in the exact match cache 345, the kernel module 345 may consult the megaflow cache 335. If there is a miss in the megaflow cache 335, the packet is sent to the userspace daemon 320. The daemon's flow installer 325 receive the packet and consult one or more flow tables (not shown) to generate a new flow (e.g., a megaflow), Col. 10, lines 9-13, FIG. 3.  The TCP segmentation offload (TSO) engine takes a large (up to 64 KB) TCP segment and breaks it into MTU-sized fragments with the same TCP header, Col. 14, lines 19-22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koponen with the teachings of Suzuki in view of Premkumar since Koponen provides a technique for handling a packet associated with a miss condition, which can be introduced into the system of Suzuki in view of Premkumar to ensure packets that are involved with a miss condition are sent to the proper processing for further handling.  

In regard to Claim 30, as presented in the rejection of Claim 26, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach incrementing a counter in the flow entry for each packet in the flow queue, wherein the counter is used as a packet identifier, wherein the counter is incremented and associated respectively with the packet and each of the subsequently received packets, and wherein the packet identifier is used to determine whether the flow queue has been emptied.  
Koponen teaches incrementing a counter in the flow entry for each packet in the flow queue, wherein the counter is used as a packet identifier, wherein the counter is incremented and associated respectively with the packet and each of the subsequently received packets, and wherein the packet identifier is used to determine whether the flow queue has been emptied (The sender can also use the same elephant flow ID and increment a sequence number counter for each successive packet, Col. 14, lines 46-50, FIG. 9.  The third stage 1110 then shows the EFE emptying the buffer and sending the third packet to the machine 1025, Col. 15, lines 60-62, FIG. 11.  The second packet's sequence number counter has been incremented by one, and a different hash value has been assigned to the source port of the second packet's outer header, Col. 14, lines 63-67, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koponen with the teachings of Suzuki in view of Premkumar since Koponen provides a technique for counting packets associated with a flow ID, which can be introduced into the system of Suzuki in view of Premkumar to ensure packets are tracked in a device that maintains queues storing packets.  


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Premkumar, and further in view of Tomlin et al. (Pub. No.: US 20220091988 A1), hereafter referred to as Tomlin.  
	In regard to Claim 17, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach deallocating the flow queue once the flow queue is emptied.
	Tomlin teaches deallocating the flow queue once the flow queue is emptied (the command orchestration system may determine that the queue 366 is empty as it only contains the null value 367. In response to determining that the queue 366 is empty, the command orchestration system may update the entry 332 of the metadata map 330 with the address 342 of the metadata page 1 (363) (see FIG. 3A), Para. 36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tomlin with the teachings of Suzuki in view of Premkumar since Tomlin provides a technique for updating information when a queue is empty, which can be introduced into the system of Suzuki in view of Premkumar to permit a device to properly utilize a queue that becomes empty in order to reduce wasted resources.  


Claim(s) 18-20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Premkumar, and further in view of Goel et al. (Pub. No.: US 20190104206 A1), hereafter referred to as Goel.  
	In regard to Claim 18, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches packets.  
Suzuki fails to teach a limited number of the queued packets are reinjected.
Goel teaches a limited number of the queued packets are reinjected (servers 12 are connected to source components of the access nodes 17 to inject traffic into the switch fabric 14, Para. 83).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goel with the teachings of Suzuki in view of Premkumar since Goel provides a technique for queuing that involves determining when to drop packets, which can be introduced into the system of Suzuki in view of Premkumar to permit a device to drop packets under certain network conditions.  

In regard to Claim 19, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the packet.  
Suzuki fails to teach the packet and each of the subsequently received packets are forwarded to the port in the order that the packets were received.
Goel teaches the packet and each of the subsequently received packets are forwarded to the port in the order that the packets were received (node may use the packet sequence numbers to put incoming packets in order before delivering them to higher layers such as TCP, Para. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goel with the teachings of Suzuki in view of Premkumar since Goel provides a technique for forwarding packets internally, which can be introduced into the system of Suzuki in view of Premkumar to permit a device to ensure packets are internally processed in sequential order to preserve data ordering.  

In regard to Claim 20, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the packet.  
Suzuki fails to teach the packet is processed via a vector packet processor (VPP).
Goel teaches the packet is processed via a vector packet processor (VPP) (In the receive direction, FPG 170 may have a flexible parser to parse incoming bytes and generate a parsed result vector (PRV), Para. 166, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goel with the teachings of Suzuki in view of Premkumar since Goel provides a technique for forwarding packets internally, which can be introduced into the system of Suzuki in view of Premkumar to permit a device to ensure packets are internally processed in sequential order to preserve data ordering.  

In regard to Claim 31, as presented in the rejection of Claim 26, Suzuki in view of Premkumar teaches the packet.  
Suzuki fails to teach the packet and each of the subsequently received packets are forwarded to the port in the order that the packets were received.
Goel teaches the packet and each of the subsequently received packets are forwarded to the port in the order that the packets were received (node may use the packet sequence numbers to put incoming packets in order before delivering them to higher layers such as TCP, Para. 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goel with the teachings of Suzuki in view of Premkumar since Goel provides a technique for forwarding packets internally, which can be introduced into the system of Suzuki in view of Premkumar to permit a device to ensure packets are internally processed in sequential order to preserve data ordering.  


Claim(s) 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Premkumar, Holla, and further in view of Goel et al. (Pub. No.: US 20190104206 A1), hereafter referred to as Goel.  
In regard to Claim 23, as presented in the rejection of Claim 1, Suzuki in view of Premkumar teaches the programmable IO device.  
Suzuki fails to teach the programmable IO device is installed on a host device via a peripheral component interconnect express (PCIe) interface.
Goel teaches the programmable IO device is installed on a host device via a peripheral component interconnect express (PCIe) interface (access nodes 17 within access node group 19 connect to servers 52 and solid state storage 41 using Peripheral Component Interconnect express (PCIe) links 48, 50, Para. 91, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goel with the teachings of Suzuki in view of Premkumar since Goel provides a technique for forwarding packets internally, which can be introduced into the system of Suzuki in view of Premkumar to permit a device to ensure packets are internally processed in sequential order to preserve data ordering.  

In regard to Claim 33, as presented in the rejection of Claim 26, Suzuki in view of Premkumar teaches the programmable IO device.  
Suzuki fails to teach the programmable IO device is installed on a host device via a peripheral component interconnect express (PCIe) interface.
Goel teaches the programmable IO device is installed on a host device via a peripheral component interconnect express (PCIe) interface (access nodes 17 within access node group 19 connect to servers 52 and solid state storage 41 using Peripheral Component Interconnect express (PCIe) links 48, 50, Para. 91, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goel with the teachings of Suzuki in view of Premkumar since Goel provides a technique for forwarding packets internally, which can be introduced into the system of Suzuki in view of Premkumar to permit a device to ensure packets are internally processed in sequential order to preserve data ordering.  


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Premkumar, Basilier, and further in view of Detwiler (Patent No.: US 9942169 B1), hereafter referred to as Detwiler.  
In regard to Claim 28, as presented in the rejection of Claim 26, Suzuki in view of Premkumar teaches the flow queue.  
Suzuki fails to teach before allocating the flow queue, preforming a lookup on a flow table that results in a miss event for the data flow, wherein the flow entry is stored to the flow table once determined based on the packet; and marking the packet as a flow-miss packet based on the miss event, wherein allocating the flow queue for the data flow comprises setting an in-use state associating the flow queue with the data flow, and wherein, while the flow queue is in the in-use state, each of the subsequently received packets generates a respective flow-miss event for the data flow when used to perform a respective lookup on the flow table.  
	Detwiler teaches before allocating the flow queue, preforming a lookup on a flow table that results in a miss event for the data flow, wherein the flow entry is stored to the flow table once determined based on the packet; and marking the packet as a flow-miss packet based on the miss event, wherein allocating the flow queue for the data flow comprises setting an in-use state associating the flow queue with the data flow, and wherein, while the flow queue is in the in-use state, each of the subsequently received packets generates a respective flow-miss event for the data flow when used to perform a respective lookup on the flow table (the packet from which the path identifier of interest was received. If the path identifier of interest is not in the identified entry, then the control circuitry 354 reports a forwarding-table miss to the forwarding logic 82, Col. 18, lines 49-61, FIG. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Detwiler with the teachings of Suzuki in view of Premkumar since Detwiler provides a technique for processing packets for forwarding separate from a queue and to determine whether information exists related to the packet, which can be introduced into the system of Suzuki in view of Premkumar to permit packets to be processed before a queue is assigned the packets and to determine whether information related to the packets is present.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
10-20-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477